                                                                   1   HILL, FARRER & BURRILL LLP
                                                                       William A. White (Bar No. 121681)
                                                                   2     Email: wwhite@hillfarrer.com
                                                                   3   Jeffrey B. Bell (Bar No. 269648)
                                                                         Email: jbell@hillfarrer.com
                                                                   4   300 S. Grand Avenue, 37th Floor
                                                                       Los Angeles, California 90071-3147
                                                                   5   Telephone: 213.620.0460
                                                                   6
                                                                       Fax: 213.624.4840

                                                                   7   Attorneys for Defendant
                                                                       PerkinElmer Health Sciences, Inc.
                                                                   8

                                                                   9                        UNITED STATES DISTRICT COURT

                                                                  10                       CENTRAL DISTRICT OF CALIFORNIA

                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147




                                                                       THINK20 LABS LLC., a Delaware              CASE NO. 8:21-cv-00541-CJC-DFM
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   Limited Liability Company qualified to
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                       do business in California,                 STIPULATED PROTECTIVE
                                                                  13
                                                                                                                  ORDER
                                                                                      Plaintiff,
                                                                  14
                                                                             v.                                   [DISCOVERY MATTER:
                                                                  15                                              REFERRED TO MAGISTRATE
                                                                       PERKINELMER HEALTH                         JUDGE DOUGLAS F.
                                                                  16   SCIENCES, INC., a Delaware                 MCCORMICK]
                                                                       corporation,
                                                                  17
                                                                                      Defendant.
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                   1   I.    PURPOSES AND LIMITATIONS
                                                                   2         A.    Discovery in this action is likely to involve production of confidential,
                                                                   3         proprietary, or private information for which special protection from public
                                                                   4         disclosure and from use for any purpose other than prosecuting this litigation
                                                                   5         may be warranted. Accordingly, the parties hereby stipulate to and petition
                                                                   6         the Court to enter the following Stipulated Protective Order. The parties
                                                                   7         acknowledge that this Order does not confer blanket protections on all
                                                                   8         disclosures or responses to discovery and that the protection it affords from
                                                                   9         public disclosure and use extends only to the limited information or items
                                                                  10         that are entitled to confidential treatment under the applicable legal
                                                                  11         principles. The parties further acknowledge, as set forth in Section XIII(C),
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12         below, that this Stipulated Protective Order does not entitle them to file
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13         confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                  14         procedures that must be followed and the standards that will be applied when
                                                                  15         a party seeks permission from the Court to file material under seal.
                                                                  16   II.   GOOD CAUSE STATEMENT
                                                                  17         A.    This action is likely to involve trade secrets, customer and pricing lists
                                                                  18         and other valuable research, development, commercial, financial, technical
                                                                  19         and/or proprietary information for which special protection from public
                                                                  20         disclosure and from use for any purpose other than prosecution of this action
                                                                  21         is warranted. Such confidential and proprietary materials and information
                                                                  22         consist of, among other things, information regarding the manufacture,
                                                                  23         specifications, marketing, sale, and performance of PerkinElmer’s
                                                                  24         proprietary lab testing equipment and other commercially sensitive
                                                                  25         information, confidential business or financial information, information
                                                                  26         regarding confidential business practices, or other confidential research,
                                                                  27         development, or commercial information (including information implicating
                                                                  28         privacy rights of third parties), information otherwise generally unavailable

                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                   1          to the public, or which may be privileged or otherwise protected from
                                                                   2          disclosure under state or federal statutes, court rules, case decisions, or
                                                                   3          common law. Accordingly, to expedite the flow of information, to facilitate
                                                                   4          the prompt resolution of disputes over confidentiality of discovery materials,
                                                                   5          to adequately protect information the parties are entitled to keep confidential,
                                                                   6          to ensure that the parties are permitted reasonable necessary uses of such
                                                                   7          material in preparation for and in the conduct of trial, to address their
                                                                   8          handling at the end of the litigation, and serve the ends of justice, a protective
                                                                   9          order for such information is justified in this matter. It is the intent of the
                                                                  10          parties that information will not be designated as confidential for tactical
                                                                  11          reasons and that nothing be so designated without a good faith belief that it
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12          has been maintained in a confidential, non-public manner, and there is good
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13          cause why it should not be part of the public record of this case.
                                                                  14

                                                                  15   III.   DEFINITIONS
                                                                  16          A.     Action: This pending action entitled Think20 Labs LLC., v.
                                                                  17          PerkinElmer Health Sciences, Inc., USDC Central District Case No.8:21-cv-
                                                                  18          00541-CJC-DFM.
                                                                  19          B.     Challenging Party: A Party or Non-Party that challenges the
                                                                  20          designation of information or items under this Order.
                                                                  21          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
                                                                  22          how it is generated, stored or maintained) or tangible things that qualify for
                                                                  23          protection under Federal Rule of Civil Procedure 26(c), and as specified
                                                                  24          above in the Good Cause Statement.
                                                                  25          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                  26          their support staff).
                                                                  27

                                                                  28
                                                                                                                  -3-
                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                   1   E.    Designating Party: A Party or Non-Party that designates information
                                                                   2   or items produced in disclosures or in responses to discovery as
                                                                   3   “CONFIDENTIAL.”
                                                                   4   F.    Disclosure or Discovery Material: All items or information, regardless
                                                                   5   of the medium or manner in which it is generated, stored, or maintained
                                                                   6   (including, among other things, testimony, transcripts, and tangible things),
                                                                   7   that are produced or generated in disclosures or responses to discovery in this
                                                                   8   matter.
                                                                   9   G.    Expert: A person with specialized knowledge or experience in a
                                                                  10   matter pertinent to the litigation who has been retained by a Party or its
                                                                  11   counsel to serve as an expert witness or as a consultant in this Action.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   H.    House Counsel: Attorneys who are employees of a party to this
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13   Action. House Counsel does not include Outside Counsel of Record or any
                                                                  14   other outside counsel.
                                                                  15   I.    Non-Party: Any natural person, partnership, corporation, association,
                                                                  16   or other legal entity not named as a Party to this action.
                                                                  17   J.    Outside Counsel of Record: Attorneys who are not employees of a
                                                                  18   party to this Action but are retained to represent or advise a party to this
                                                                  19   Action and have appeared in this Action on behalf of that party or are
                                                                  20   affiliated with a law firm which has appeared on behalf of that party, and
                                                                  21   includes support staff.
                                                                  22   K.    Party: Any party to this Action, including all of its officers, directors,
                                                                  23   employees, consultants, retained experts, and Outside Counsel of Record
                                                                  24   (and their support staffs).
                                                                  25   L.    Producing Party: A Party or Non-Party that produces Disclosure or
                                                                  26   Discovery Material in this Action.
                                                                  27

                                                                  28
                                                                                                          -4-
                                                                                            STIPULATED PROTECTIVE ORDER
                                                                   1         M.      Professional Vendors: Persons or entities that provide litigation
                                                                   2         support services (e.g., photocopying, videotaping, translating, preparing
                                                                   3         exhibits or demonstrations, and organizing, storing, or retrieving data in any
                                                                   4         form or medium) and their employees and subcontractors.
                                                                   5         N.      Protected Material: Any Disclosure or Discovery Material that is
                                                                   6         designated as “CONFIDENTIAL.”
                                                                   7         O.      Receiving Party: A Party that receives Disclosure or Discovery
                                                                   8         Material from a Producing Party.
                                                                   9   IV.   SCOPE
                                                                  10         A.      The protections conferred by this Stipulation and Order cover not only
                                                                  11         Protected Material (as defined above), but also (1) any information copied or
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12         extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13         compilations of Protected Material; and (3) any testimony, conversations, or
                                                                  14         presentations by Parties or their Counsel that might reveal Protected
                                                                  15         Material.
                                                                  16         B.      Any use of Protected Material at trial shall be governed by the orders
                                                                  17         of the trial judge. This Order does not govern the use of Protected Material
                                                                  18         at trial.
                                                                  19   V.    DURATION
                                                                  20         A.      Even after final disposition of this litigation, the confidentiality
                                                                  21         obligations imposed by this Order shall remain in effect until a Designating
                                                                  22         Party agrees otherwise in writing or a court order otherwise directs. Final
                                                                  23         disposition shall be deemed to be the later of (1) dismissal of all claims and
                                                                  24         defenses in this Action, with or without prejudice; and (2) final judgment
                                                                  25         herein after the completion and exhaustion of all appeals, rehearings,
                                                                  26         remands, trials, or reviews of this Action, including the time limits for filing
                                                                  27         any motions or applications for extension of time pursuant to applicable law.
                                                                  28
                                                                                                                  -5-
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                   1   VI.   DESIGNATING PROTECTED MATERIAL
                                                                   2         A.   Exercise of Restraint and Care in Designating Material for Protection
                                                                   3              1.    Each Party or Non-Party that designates information or items for
                                                                   4              protection under this Order must take care to limit any such
                                                                   5              designation to specific material that qualifies under the appropriate
                                                                   6              standards. The Designating Party must designate for protection only
                                                                   7              those parts of material, documents, items, or oral or written
                                                                   8              communications that qualify so that other portions of the material,
                                                                   9              documents, items, or communications for which protection is not
                                                                  10              warranted are not swept unjustifiably within the ambit of this Order.
                                                                  11              2.    Mass, indiscriminate, or routinized designations are prohibited.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12              Designations that are shown to be clearly unjustified or that have been
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13              made for an improper purpose (e.g., to unnecessarily encumber the
                                                                  14              case development process or to impose unnecessary expenses and
                                                                  15              burdens on other parties) may expose the Designating Party to
                                                                  16              sanctions.
                                                                  17              3.    If it comes to a Designating Party’s attention that information or
                                                                  18              items that it designated for protection do not qualify for protection,
                                                                  19              that Designating Party must promptly notify all other Parties that it is
                                                                  20              withdrawing the inapplicable designation.
                                                                  21         B.   Manner and Timing of Designations
                                                                  22              1.    Except as otherwise provided in this Order (see, e.g., Sections
                                                                  23              B(2)(b) and B(2)(c) below), or as otherwise stipulated or ordered,
                                                                  24              Disclosure or Discovery Material that qualifies for protection under
                                                                  25              this Order must be clearly so designated before the material is
                                                                  26              disclosed or produced.
                                                                  27

                                                                  28
                                                                                                              -6-
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                   1   2.    Designation in conformity with this Order requires the
                                                                   2   following:
                                                                   3         a.     For information in documentary form (e.g., paper or
                                                                   4         electronic documents, but excluding transcripts of depositions or
                                                                   5         other pretrial or trial proceedings), that the Producing Party affix
                                                                   6         at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                                                   7         “CONFIDENTIAL legend”), to each page that contains
                                                                   8         protected material. If only a portion or portions of the material
                                                                   9         on a page qualifies for protection, the Producing Party also must
                                                                  10         clearly identify the protected portion(s) (e.g., by making
                                                                  11         appropriate markings in the margins).
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12         b.     A Party or Non-Party that makes original documents
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13         available for inspection need not designate them for protection
                                                                  14         until after the inspecting Party has indicated which documents it
                                                                  15         would like copied and produced. During the inspection and
                                                                  16         before the designation, all of the material made available for
                                                                  17         inspection shall be deemed “CONFIDENTIAL.” After the
                                                                  18         inspecting Party has identified the documents it wants copied
                                                                  19         and produced, the Producing Party must determine which
                                                                  20         documents, or portions thereof, qualify for protection under this
                                                                  21         Order. Then, before producing the specified documents, the
                                                                  22         Producing Party must affix the “CONFIDENTIAL legend” to
                                                                  23         each page that contains Protected Material. If only a portion or
                                                                  24         portions of the material on a page qualifies for protection, the
                                                                  25         Producing Party also must clearly identify the protected
                                                                  26         portion(s) (e.g., by making appropriate markings in the
                                                                  27         margins).
                                                                  28
                                                                                                   -7-
                                                                                     STIPULATED PROTECTIVE ORDER
                                                                   1              c.    For Disclosure or Discovery Material produced by a Non-
                                                                   2              Party, if any Party believes that such Disclosure or Discovery
                                                                   3              Material contains the Party’s “CONFIDENTIAL” Information
                                                                   4              or Items, that Party may, within 14 days of the Non-Party’s
                                                                   5              production, designate such material “CONFIDENTIAL” by
                                                                   6              providing written notice to all Parties and the Producing Party
                                                                   7              identifying each page containing Protected Material. If only a
                                                                   8              portion or portions of the material on a page qualifies for
                                                                   9              protection, the Party designating Disclosure or Discovery
                                                                  10              Material produced by a Non-Party also must clearly state and
                                                                  11              identify the protected portion(s). During the 14 day period
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12              following a Non-Party’s production of Disclosure or Discovery
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13              Material, all such Disclosure or Discovery Material shall be
                                                                  14              deemed “CONFIDENTIAL.”
                                                                  15              d.    For testimony given in depositions, that the Designating
                                                                  16              Party identify the Disclosure or Discovery Material on the
                                                                  17              record, before the close of the deposition all protected
                                                                  18              testimony.
                                                                  19              e.    For information produced in form other than document
                                                                  20              and for any other tangible items, that the Producing Party affix
                                                                  21              in a prominent place on the exterior of the container or
                                                                  22              containers in which the information is stored the legend
                                                                  23              “CONFIDENTIAL.” If only a portion or portions of the
                                                                  24              information warrants protection, the Producing Party, to the
                                                                  25              extent practicable, shall identify the protected portion(s).
                                                                  26   C.   Inadvertent Failure to Designate
                                                                  27

                                                                  28
                                                                                                        -8-
                                                                                         STIPULATED PROTECTIVE ORDER
                                                                   1             1.     If timely corrected, an inadvertent failure to designate qualified
                                                                   2             information or items does not, standing alone, waive the Designating
                                                                   3             Party’s right to secure protection under this Order for such material.
                                                                   4             Upon timely correction of a designation, the Receiving Party must
                                                                   5             make reasonable efforts to assure that the material is treated in
                                                                   6             accordance with the provisions of this Order.
                                                                   7   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                   8       A.    Timing of Challenges
                                                                   9             1.     Any party or Non-Party may challenge a designation of
                                                                  10             confidentiality at any time that is consistent with the Court’s
                                                                  11             Scheduling Order.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12       B.    Meet and Confer
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13             1.     The Challenging Party shall initiate the dispute resolution
                                                                  14             process under Local Rule 37.1 et seq.
                                                                  15       C.    The burden of persuasion in any such challenge proceeding shall be on
                                                                  16       the Designating Party. Frivolous challenges, and those made for an improper
                                                                  17       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                  18       parties) may expose the Challenging Party to sanctions. Unless the
                                                                  19       Designating Party has waived or withdrawn the confidentiality designation,
                                                                  20       all parties shall continue to afford the material in question the level of
                                                                  21       protection to which it is entitled under the Producing Party’s designation
                                                                  22       until the Court rules on the challenge.
                                                                  23   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                  24       A.    Basic Principles
                                                                  25             1.     A Receiving Party may use Protected Material that is disclosed
                                                                  26             or produced by another Party or by a Non-Party in connection with this
                                                                  27             Action only for prosecuting, defending, or attempting to settle this
                                                                  28
                                                                                                               -9-
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                   1        Action. Such Protected Material may be disclosed only to the
                                                                   2        categories of persons and under the conditions described in this Order.
                                                                   3        When the Action has been terminated, a Receiving Party must comply
                                                                   4        with the provisions of Section XIV below.
                                                                   5        2.    Protected Material must be stored and maintained by a
                                                                   6        Receiving Party at a location and in a secure manner that ensures that
                                                                   7        access is limited to the persons authorized under this Order.
                                                                   8   B.   Disclosure of “CONFIDENTIAL” Information or Items
                                                                   9        1.    Unless otherwise ordered by the Court or permitted in writing
                                                                  10        by the Designating Party, a Receiving Party may disclose any
                                                                  11        information or item designated “CONFIDENTIAL” only to:
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12              a.     The Receiving Party’s Outside Counsel of Record in this
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13              Action, as well as employees of said Outside Counsel of Record
                                                                  14              to whom it is reasonably necessary to disclose the information
                                                                  15              for this Action;
                                                                  16              b.     The officers, directors, and employees (including House
                                                                  17              Counsel) of the Receiving Party to whom disclosure is
                                                                  18              reasonably necessary for this Action;
                                                                  19              c.     Experts (as defined in this Order) of the Receiving Party
                                                                  20              to whom disclosure is reasonably necessary for this Action and
                                                                  21              who have signed the “Acknowledgment and Agreement to Be
                                                                  22              Bound” (Exhibit A);
                                                                  23              d.     The Court and its personnel;
                                                                  24              e.     Court reporters and their staff;
                                                                  25              f.     Professional jury or trial consultants, mock jurors, and
                                                                  26              Professional Vendors to whom disclosure is reasonably
                                                                  27              necessary or this Action and who have signed the
                                                                  28
                                                                                                       - 10 -
                                                                                          STIPULATED PROTECTIVE ORDER
                                                                   1                      “Acknowledgment and Agreement to be Bound” attached as
                                                                   2                      Exhibit A hereto;
                                                                   3                      g.    The author or recipient of a document containing the
                                                                   4                      information or a custodian or other person who otherwise
                                                                   5                      possessed or knew the information;
                                                                   6                      h.    During their depositions, witnesses, and attorneys for
                                                                   7                      witnesses, in the Action to whom disclosure is reasonably
                                                                   8                      necessary provided: (i) the deposing party requests that the
                                                                   9                      witness sign the “Acknowledgment and Agreement to Be
                                                                  10                      Bound;” and (ii) they will not be permitted to keep any
                                                                  11                      confidential information unless they sign the “Acknowledgment
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12                      and Agreement to Be Bound,” unless otherwise agreed by the
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13                      Designating Party or ordered by the Court. Pages of transcribed
                                                                  14                      deposition testimony or exhibits to depositions that reveal
                                                                  15                      Protected Material may be separately bound by the court
                                                                  16                      reporter and may not be disclosed to anyone except as permitted
                                                                  17                      under this Stipulated Protective Order; and
                                                                  18                      i.    Any mediator or settlement officer, and their supporting
                                                                  19                      personnel, mutually agreed upon by any of the parties engaged
                                                                  20                      in settlement discussions.
                                                                  21   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED
                                                                  22   PRODUCED IN OTHER LITIGATION
                                                                  23         A.    If a Party is served with a subpoena or a court order issued in other
                                                                  24         litigation that compels disclosure of any information or items designated in
                                                                  25         this Action as “CONFIDENTIAL,” that Party must:
                                                                  26               1.     Promptly notify in writing the Designating Party. Such
                                                                  27               notification shall include a copy of the subpoena or court order;
                                                                  28
                                                                                                              - 11 -
                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                   1              2.     Promptly notify in writing the party who caused the subpoena or
                                                                   2              order to issue in the other litigation that some or all of the material
                                                                   3              covered by the subpoena or order is subject to this Protective Order.
                                                                   4              Such notification shall include a copy of this Stipulated Protective
                                                                   5              Order; and
                                                                   6              3.     Cooperate with respect to all reasonable procedures sought to be
                                                                   7              pursued by the Designating Party whose Protected Material may be
                                                                   8              affected.
                                                                   9        B.    If the Designating Party timely seeks a protective order, the Party
                                                                  10        served with the subpoena or court order shall not produce any information
                                                                  11        designated in this action as “CONFIDENTIAL” before a determination by
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12        the Court from which the subpoena or order issued, unless the Party has
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13        obtained the Designating Party’s permission. The Designating Party shall
                                                                  14        bear the burden and expense of seeking protection in that court of its
                                                                  15        confidential material and nothing in these provisions should be construed as
                                                                  16        authorizing or encouraging a Receiving Party in this Action to disobey a
                                                                  17        lawful directive from another court.
                                                                  18   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                  19        PRODUCED IN THIS LITIGATION
                                                                  20        A.    The terms of this Order are applicable to information produced by a
                                                                  21        Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                                                  22        information produced by Non-Parties in connection with this litigation is
                                                                  23        protected by the remedies and relief provided by this Order. Nothing in these
                                                                  24        provisions should be construed as prohibiting a Non-Party from seeking
                                                                  25        additional protections.
                                                                  26        B.    In the event that a Party is required, by a valid discovery request, to
                                                                  27        produce a Non-Party’s confidential information in its possession, and the
                                                                  28
                                                                                                              - 12 -
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                   1         Party is subject to an agreement with the Non-Party not to produce the Non-
                                                                   2         Party’s confidential information, then the Party shall:
                                                                   3               1.     Promptly notify in writing the Requesting Party and the Non-
                                                                   4               Party that some or all of the information requested is subject to a
                                                                   5               confidentiality agreement with a Non-Party;
                                                                   6               2.     Promptly provide the Non-Party with a copy of the Stipulated
                                                                   7               Protective Order in this Action, the relevant discovery request(s), and a
                                                                   8               reasonably specific description of the information requested; and
                                                                   9               3.     Make the information requested available for inspection by the
                                                                  10               Non-Party, if requested.
                                                                  11         C.    If the Non-Party fails to seek a protective order from this court within
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12         14 days of receiving the notice and accompanying information, the Receiving
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13         Party may produce the Non-Party’s confidential information responsive to
                                                                  14         the discovery request. If the Non-Party timely seeks a protective order, the
                                                                  15         Receiving Party shall not produce any information in its possession or
                                                                  16         control that is subject to the confidentiality agreement with the Non-Party
                                                                  17         before a determination by the court. Absent a court order to the contrary, the
                                                                  18         Non-Party shall bear the burden and expense of seeking protection in this
                                                                  19         court of its Protected Material.
                                                                  20   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                  21         A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                  22         disclosed Protected Material to any person or in any circumstance not
                                                                  23         authorized under this Stipulated Protective Order, the Receiving Party must
                                                                  24         immediately (1) notify in writing the Designating Party of the unauthorized
                                                                  25         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
                                                                  26         Protected Material, (3) inform the person or persons to whom unauthorized
                                                                  27         disclosures were made of all the terms of this Order, and (4) request such
                                                                  28
                                                                                                                - 13 -
                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                   1       person or persons to execute the “Acknowledgment and Agreement to be
                                                                   2       Bound” that is attached hereto as Exhibit A.
                                                                   3   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                   4       PROTECTED MATERIAL
                                                                   5       A.    When a Producing Party gives notice to Receiving Parties that certain
                                                                   6       inadvertently produced material is subject to a claim of privilege or other
                                                                   7       protection, the obligations of the Receiving Parties are those set forth in
                                                                   8       Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
                                                                   9       to modify whatever procedure may be established in an e-discovery order
                                                                  10       that provides for production without prior privilege review. Pursuant to
                                                                  11       Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12       agreement on the effect of disclosure of a communication or information
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13       covered by the attorney-client privilege or work product protection, the
                                                                  14       parties may incorporate their agreement in the Stipulated Protective Order
                                                                  15       submitted to the Court.
                                                                  16   XIII. MISCELLANEOUS
                                                                  17       A.    Right to Further Relief
                                                                  18             1.     Nothing in this Order abridges the right of any person to seek its
                                                                  19             modification by the Court in the future.
                                                                  20       B.    Right to Assert Other Objections
                                                                  21             1.     By stipulating to the entry of this Protective Order, no Party
                                                                  22             waives any right it otherwise would have to object to disclosing or
                                                                  23             producing any information or item on any ground not addressed in this
                                                                  24             Stipulated Protective Order. Similarly, no Party waives any right to
                                                                  25             object on any ground to use in evidence of any of the material covered
                                                                  26             by this Protective Order.
                                                                  27       C.    Filing Protected Material
                                                                  28
                                                                                                             - 14 -
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                   1             1.     A Party that seeks to file under seal any Protected Material must
                                                                   2             comply with Civil Local Rule 79-5. Protected Material may only be
                                                                   3             filed under seal pursuant to a court order authorizing the sealing of the
                                                                   4             specific Protected Material at issue. If a Party's request to file
                                                                   5             Protected Material under seal is denied by the Court, then the
                                                                   6             Receiving Party may file the information in the public record unless
                                                                   7             otherwise instructed by the Court.
                                                                   8

                                                                   9   XIV. FINAL DISPOSITION
                                                                  10       A.    After the final disposition of this Action, as defined in Section V,
                                                                  11       within sixty (60) days of a written request by the Designating Party, each
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12       Receiving Party must return all Protected Material to the Producing Party or
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13       destroy such material. As used in this subdivision, “all Protected Material”
                                                                  14       includes all copies, abstracts, compilations, summaries, and any other format
                                                                  15       reproducing or capturing any of the Protected Material. Whether the
                                                                  16       Protected Material is returned or destroyed, the Receiving Party must submit
                                                                  17       a written certification to the Producing Party (and, if not the same person or
                                                                  18       entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                                                  19       category, where appropriate) all the Protected Material that was returned or
                                                                  20       destroyed and (2) affirms that the Receiving Party has not retained any
                                                                  21       copies, abstracts, compilations, summaries or any other format reproducing
                                                                  22       or capturing any of the Protected Material. Notwithstanding this provision,
                                                                  23       Counsel are entitled to retain an archival copy of all pleadings, motion
                                                                  24       papers, trial, deposition, and hearing transcripts, legal memoranda,
                                                                  25       correspondence, deposition and trial exhibits, expert reports, attorney work
                                                                  26       product, and consultant and expert work product, even if such materials
                                                                  27       contain Protected Material. Any such archival copies that contain or
                                                                  28
                                                                                                             - 15 -
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                   1         constitute Protected Material remain subject to this Protective Order as set
                                                                   2         forth in Section V.
                                                                   3         B.     Any violation of this Order may be punished by any and all
                                                                   4         appropriate measures including, without limitation, contempt proceedings
                                                                   5         and/or monetary sanctions.
                                                                   6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                   7
                                                                       DATED: June 10, 2021                      HILL, FARRER & BURRILL LLP
                                                                   8

                                                                   9
                                                                                                                 By: /s/ Jeffrey B. Bell
                                                                  10
                                                                                                                   William A. White
                                                                  11                                               Jeffrey B. Bell
HILL, FARRER & BURRILL LLP




                                                                                                                   Attorneys for Defendant
                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12                                               PerkinElmer Health Sciences, Inc.
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                  13   DATED: June 10, 2021                      LLAW OFFICE OF SUNIL A.
                                                                  14                                             BRAHMBHATT, PLC.

                                                                  15

                                                                  16                                             By: /s/ Sunil A. Brahmbhatt
                                                                                                                     Sunil A. Brahmbhatt
                                                                  17                                                 Attorney for Plaintiff
                                                                  18                                                 Think20 Labs LLC.
                                                                  19                               SIGNATURE ATTESTATION

                                                                  20         Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer, Jeffrey B. Bell, hereby

                                                                  21   attests that all other signatories listed, and on whose behalf the filing is submitted,

                                                                  22   concur in the filing’s content and have authorized the filing of this Joint Report.

                                                                  23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                                                  24

                                                                  25   Dated: June 17, 2021
                                                                                                               HON. DOUGLAS F. MCCORMICK
                                                                  26                                           United States Magistrate Judge
                                                                  27

                                                                  28
                                                                                                                 - 16 -
                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                   1                                   EXHIBIT A
                                                                                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                   2

                                                                   3
                                                                                 I,                                     [print or type full name], of
                                                                   4
                                                                                 [print or type full address], declare under penalty of perjury that I have read in its entirety
                                                                   5
                                                                       and understand the Stipulated Protective Order that was issue by the United States District Court
                                                                   6

                                                                   7   for the Central District of California on [DATE] in the case of

                                                                   8   [insert formal name of the case and the number and initials assigned to it by the Court]. I agree to

                                                                   9   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
                                                                  10
                                                                       and acknowledge that failure to so comply could expose me to sanctions and punishment in the
                                                                  11
HILL, FARRER & BURRILL LLP




                                                                       nature of contempt. I solemnly promise that I will not disclose in any manner any information or
                             LOS ANGELES, CALIFORNIA 90071-3147
                              300 S. GRAND AVENUE, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                    ONE CALIFORNIA PLAZA
                                      ATTORNEYS AT LAW




                                                                       item that is subject to this Stipulated Protective Order to any person or entity except in strict
                                                                  13
                                                                       compliance with the provisions of this Order.
                                                                  14

                                                                  15           I further agree to submit to the jurisdiction of the United States District Court for the

                                                                  16   Central District of California for the purpose of enforcing the terms of this Stipulated Protective
                                                                  17   Order, even if such enforcement proceedings occur after termination of this action. I hereby
                                                                  18
                                                                       appoint                                          [print or type full name] of
                                                                  19
                                                                                 [print or type full address and telephone number] as my California agent for service of
                                                                  20
                                                                       process in connection with this action or any proceedings related to enforcement of this Stipulated
                                                                  21

                                                                  22   Protective Order.

                                                                  23   Date:

                                                                  24   City and State where sworn and signed:
                                                                  25   Printed Name:
                                                                  26
                                                                       Signature:
                                                                  27

                                                                  28
                                                                                                                         - 17 -
                                                                                                         STIPULATED PROTECTIVE ORDER
